                 Case 19-11984-CSS            Doc 847        Filed 02/18/20        Page 1 of 29




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

FRED’S, INC., et al.,1                                     Case No. 19-11984 (CSS)

                              Debtors.                     (Jointly Administered)

                                                           Objection Deadline: Feb. 18, 2020 at 4:00 p.m. (ET)
                                                           Hearing Date: Feb. 25, 2020 at 10:00 a.m. (ET)

                                                           Re: Docket Nos. 755, 756, 813, 840, and 843


 OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
 DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) APPROVING DISCLOSURE
      STATEMENT, (II) FIXING VOTING RECORD DATE, (III) APPROVING
SOLICITATION MATERIALS AND PROCEDURES FOR DISTRIBUTION THEREOF,
(IV) APPROVING FORMS OF BALLOTS AND ESTABLISHING PROCEDURES FOR
  VOTING ON PLAN, (V) SCHEDULING HEARING AND ESTABLISHING NOTICE
  AND OBJECTION PROCEDURES IN RESPECT OF CONFIRMATION OF PLAN,
                 AND (VI) GRANTING RELATED RELIEF


         The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

chapter 11 cases (the “Chapter 11 Cases”) of the above-captioned debtors and debtors-in-

possession (the “Debtors”), by and through its undersigned counsel, submits this objection (the

“Objection”) to the Debtors’ motion              (the “Motion”) [Docket No. 813] for an order (the

“Proposed Order”), inter alia, approving the Debtors’ Proposed Disclosure Statement Pursuant

to Section 1125 of the Bankruptcy Code With Respect to the Debtors’ Joint Plan (the “Original

Disclosure Statement”) [Docket No. 756] as amended by the subsequently filed Proposed

Disclosure Statement Pursuant to Section 1125 of the Bankruptcy Code With Respect to the

Debtors’ Joint Plan (the “Disclosure Statement”) [Docket No. 843], which the Debtors intend to


1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Fred’s, Inc. (4010); Fred’s Stores of Tennessee, Inc. (9888); National Equipment Management and
Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510); Summit
Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp, LLC (5850).
The Debtors’ address is 6625 Lenox Park, Suite 200, Memphis, TN 38115.

37476/2
02/18/2020 205781409.10
               Case 19-11984-CSS            Doc 847        Filed 02/18/20      Page 2 of 29




use in soliciting votes on the Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates Set

Forth Herein (the “Original Plan”) [Docket No. 755] as amended by the Joint Chapter 11 Plan

for Fred’s, Inc. and the Debtor Affiliates Set Forth Herein (the “Plan”) [Docket No. 840].2 In

support of this Objection, the Committee respectfully states as follows:

                                   PRELIMINARY STATEMENT3

        1.       As the Court knows well, the Debtors were once venerable retailers serving low,

middle, and fixed-income families in rural “small town” America with more than 600 locations

and annual sales exceeding $2 billion. Prior to the Petition Date, the Debtors dismantled

themselves through a deliberate and expedited liquidation process which resulted in the Debtors

arriving on the courthouse steps with approximately 80 locations remaining, all of which were

already undergoing GOB sales. These last locations and all other remaining assets were

promptly liquidated in the first 3 months of these Chapter 11 Cases.

        2.       As a result, all secured debt has been repaid (or adequate funds exist to reserve

for such claims), and all administrative claims are expected to be paid with excess funds

remaining for distribution to general unsecured creditors. It is anticipated that the Debtors will

have four (4) or fewer employees remaining as of the Effective Date of the plan, if confirmed.

The only assets that remain are potential claims and causes of action to be asserted against the

Debtors’ former directors, officers, and insiders, which have been the subject of the

Committee’s Rule 2004 examinations. Essentially all issues that remain are issues that solely

and exclusively impact general unsecured creditors.

        3.       Despite this obvious reality, the Debtors have filed a Plan and Disclosure

Statement that relinquishes the remaining assets for no value, substantively consolidates the

Debtors’ estates with no evidentiary support for such relief, empowers the Debtors to mutually




2
  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan,
Disclosure Statement, or Motion, as applicable.
3
  Capitalized terms used but not defined in this Preliminary Statement shall have the meanings ascribed to such
terms below in this Objection.


                                                     -2-
             Case 19-11984-CSS          Doc 847       Filed 02/18/20   Page 3 of 29




select the Liquidating Trustee with the Committee, assumes financial obligations to indemnify

targets of potential causes of action, and releases such targets for absolutely no consideration.

       4.      While several of these issues can be considered “Plan issues,” the Disclosure

Statement cannot be approved, because the Plan is patently unconfirmable, regardless of the

volume and substance of disclosure made by the Debtors. Thus, the Disclosure Statement

should not be approved and the Motion should be denied.

       5.      The Plan is patently unconfirmable on its face for several reasons. Primarily, the

Plan’s proposed grant of extremely broad releases to the Debtors’ current and former officers

and directors, and some employees of Alden Global Capital LLC (“Alden”), among numerous

other parties, is unconscionable given the lack of consideration by the aforementioned Released

Parties. The Plan effectively releases all claims of the Debtors and their Estates in favor of the

Debtors’ current and former officers and directors. The proposed Releases are particularly

egregious and inappropriate because the Debtors, who conducted no independent investigation

or analysis of any potential Claims or Causes of Action, are on notice that the Committee

believes – based on its 2004 investigation – that the Debtors’ Estates hold valuable Claims

against the Debtors’ current and former officers and directors. These Claims may provide a

meaningful source of recovery for unsecured creditors in these Chapter 11 Cases, as evidenced

by the Committee’s notice of claims sent to the Debtors’ various insurance carriers in October

2019. The Plan also contains improper nonconsensual Third-Party Releases, overly broad

exculpation provisions, and assumption of indemnification obligations to the proposed Released

Parties. Accordingly, the Plan cannot be confirmed without a complete overhaul of the Release,

exculpation, and indemnification provisions. Thus, approval of the Disclosure Statement must

be denied.

       6.      In addition, the Plan is patently unconfirmable because it improperly seeks to

substantively consolidate General Unsecured Claims into one estate for purposes of

distributions. This substantive consolidation mechanism is impermissible under applicable law.

The Disclosure Statement is silent as to why substantive consolidation is appropriate based on


                                                -3-
             Case 19-11984-CSS         Doc 847       Filed 02/18/20   Page 4 of 29




the facts and circumstances of these Chapter 11 Cases. At a minimum, if the Debtors believe

substantive consolidation is appropriate, the Debtors should be required to inform creditors

voting on the Plan why substantive consolidation is justified.

       7.      Moreover, in yet another injustice for general unsecured creditors, the Plan does

not allow the Committee to select the Liquidating Trustee. The Liquidating Trust will likely

pursue various Claims and Causes of Action against the Debtors’ officers and directors for their

breach of fiduciary duties that arise from, inter alia, their mismanagement of the Debtors, the

authorization of transfers and significant transactions that drained the Debtors’ cash, and the

failure to conduct due diligence or exercise appropriate oversight over the Debtors’ affairs.

Given the Fred’s board of directors’ (the “Board”) obvious interest in avoiding liability, the

Committee, and not the Debtors’ Board, should select the Liquidating Trustee established under

the Plan. Any provision to the contrary would undoubtedly give way to blatant self-dealing by

the Debtors’ Board and the failure to maximize the assets the Debtors’ Estates.

       8.      Clear and conspicuous language must be added to the Disclosure Statement

informing creditors that the Committee: (i) does not support the Plan; (ii) does not believe the

proposed Plan is fair or confirmable; and (iii) recommends that creditors vote against the Plan.

As set forth below, the Committee requests that the Court direct the Debtors to include in the

Plan’s Solicitation Package a letter from the Committee, to convey the Committee’s

recommendation that creditors vote to reject the Plan.

       9.      Finally, the Motion’s proposed Solicitation Procedures, especially regarding the

proposed Third-Party releases, are improper. The Debtors’ proposed “opt out” provision – in the

Solicitation Package’s form Ballot – related to the Third-Party Release, is completely

inappropriate, as made clear by this Court’s jurisprudence. The Solicitation Procedures should

be revised before the Plan solicitation process moves forward.

       10.     For the foregoing reasons and the additional reasons set forth below, the

Committee submits that the Disclosure Statement cannot be approved and, therefore, the Motion

should be denied.


                                               -4-
               Case 19-11984-CSS             Doc 847         Filed 02/18/20   Page 5 of 29




                                     JURISDICTION AND VENUE

        11.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              BACKGROUND

I.      The Debtors’ Businesses and Pre-Petition Activities.

        12.      The Debtors served low, middle, and fixed-income families in towns of less than

15,000 in populations who “tend to be value-oriented and budget conscious” and who live in

rural areas without easy access to large discount retailers. Their stores stocked more than

14,000 items ranging from nationally-recognized brand name products, to proprietary “Fred’s”

labeled products and low-priced, off-brand products. See Declaration of Mark A. Renzi, Chief

Restructuring Officer of Fred’s Inc., In Support of Chapter 11 Petitions and First Day Motions

(“First Day Declaration”) [Docket No. 17] at ¶ 6.
        13.      Several years prior to these Chapter 11 Cases, the Debtors were operating a

business that generated annual sales of well over $2,000,000,000.4 In December 2016, shares of

Debtors’ stock sold at or above $20.00.5

        14.      In or around 2016, by funneling $158 million from its failing newspaper

business, Alden acquired an interest in the Debtors.

        15.      In or around December 2016, Fred’s entered into negotiations regarding an asset

purchase agreement with Rite Aid and Walgreen’s (the “Rite Aid/Walgreen’s APA”), in which,

following the proposed merger of Rite Aid and Walgreens, a subsidiary of Fred’s was to

purchase 865 stores from the newly formed entity for $950 million. However, on or around

June 29, 2017, when the Rite Aid/Walgreen’s APA was terminated following regulatory


4
  See Fred’s on a Decline, Chain Store Guide (April 19, 2019 at 12:55 pm)
http://newsroom.chainstoreguide.com/2019/04/freds-on-a-decline/.
5
 Joe Nocera, Alden Global is Building a Tower of Companies It Can Cut Down, Bloomberg Opinion (Nov. 6, 2018,
1:58 PM) https://www.bloomberg.com/opinion/articles/2018-11-06/dallas-move-by-fred-s-drugs-and-payless-has-
hedge-fund-behind-it.



                                                       -5-
               Case 19-11984-CSS        Doc 847       Filed 02/18/20   Page 6 of 29




scrutiny related to the proposed merger, Alden had to find a way to ensure it received a return

on its investment.

       16.      Accordingly, in September 2017, Heath Freeman, Alden’s managing partner,

assumed the position of Chairman of the Fred’s Board. Freeman then began his strategic

infiltration of the Fred’s Board by replacing each of the previously sitting Board members with

his Alden-friendly cronies. Alden used the Debtors’ funds to award ousted Board members with

above-market severance packages (replete with car allowances, benefits, and other perks) in

exchange for their contractual vow of silence. With Alden in full control of the Board, it could

implement its plan to use Fred’s for its direct benefit and to the detriment of Fred’s customers,

vendors, shareholders, creditors, and other stakeholders.

       17.      Although the Board promised to generate growth at Fred’s, it began a frenzied,

full-scale liquidation, potentially giving rise to claims related to management decisions dictated

or enabled by Alden’s control and/or influence over the Debtors, including the following:


             a. The decision to award members of the Board substantial benefits and grant the
                Alden-affiliated executives of the Debtors pay raises while, among other things,
                the Debtors were terminating employees, closing stores, and incurring additional
                secured debt;
             b. The payment of above-market severance packages to ousted pre-Alden Board
                members in exchange for the execution of non-disclosure agreements;
             c. The prepetition sale of Debtors’ pharmacy stores for $11.7 million to CVS, plus
                $3.5 million inventory;
             d. The sale of prescription files and the related data and records, retail
                pharmaceutical inventory, and certain other assets from 179 of the Debtors’ retail
                pharmacy stores to Walgreen Co. for $176.7 million in the fourth quarter of 2018;
             e. The prepetition sale of Debtors’ Memphis headquarters for $8,250,000 in early
                2019 to a Canadian firm;
             f. The decision to move Debtors’ headquarters from Memphis to Dallas, to a
                building owned by Randall Smith, Alden’s founder;
             g. The rapid reduction of store footprint and mass liquidation of remaining assets in
                the months immediately preceding the Chapter 11 Cases, including the mass
                shutdown of 441 stores in the six (6) months prior to the Petition Date as follows:



                                                -6-
                Case 19-11984-CSS           Doc 847         Filed 02/18/20      Page 7 of 29




                       A.       159 stores on April 11, 2019;
                       B.       104 stores on May 16, 2019;
                       C.       49 stores on July 5, 2019; and
                       D.       129 stores on July 12, 2019;
              h. The prepetition sale of certain of the Debtors’ specialty pharmacy assets,
                 consisting of three pharmacy locations, pharmaceutical inventory, and related
                 intellectual property to Advance Care Scripts, Inc. for $40 million, plus up to an
                 additional $5.5 million for inventory; and
              i. Numerous other instances of apparent corporate waste and breaches of fiduciary
                 duties commencing at or after the time of Alden’s takeover of the Debtors.

        18.      With Alden at the helm, the Debtors’ financial position completely deteriorated

during the eighteen (18) months prior to the commencement of these Chapter 11 Cases.

        19.      Under Alden’s control, the value of the Debtors’ stock plummeted, becoming

virtually valueless. Notably, Fred’s 10-K/A filed on June 3, 2019 shows “that as Fred’s laid off

workers, shuttered stores and its shares tanked to nearly worthless, the Alden-controlled board

gave substantial pay raises to the company’s top executives — all while awarding themselves

nearly a million dollars in stocks, cash and benefits.”6
II.     The Chapter 11 Cases.

        20.      On September 9, 2019 (the “Petition Date”), each of the Debtors filed voluntary

petitions with this Court pursuant to chapter 11 of the Bankruptcy Code (“Chapter 11 Cases”).

The    Debtors are operating their businesses and managing their properties as debtors in

possession under Sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner

has been appointed.

        21.      On September 18, 2019, the Office of the United States Trustee appointed the

Committee pursuant to Section 1102 of the Bankruptcy Code. The Committee consists of the

following members: (i) Bradley Wooldridge; (ii) BWI Companies, Inc.; and (iii) WIN

Properties, Inc. See Notice of Appointment of Creditors Committee. See Docket No. 127.

6
  Julie Reynnolds, The Alden Matters: Heat turned up on Alden Global Capital in federal court, DFM Workers
(2020) https://dfmworkers.org/the-alden-matters-heat-turned-up-on-alden-global-capital-in-federal-court/.



                                                      -7-
              Case 19-11984-CSS         Doc 847       Filed 02/18/20   Page 8 of 29




        22.     Prior to these Chapter 11 Cases, the Debtors liquidated millions of dollars in

assets and continued this trend throughout the life of the bankruptcy proceedings through three

main sale mechanisms: going-out-of-business (“GOB”) sales; pharmacy asset sales; and real

estate asset sales.

        23.     As of the Petition Date, certain sales of the Debtors’ pharmacy assets were in the

process of closing. Thus, the Debtors sought entry of an order authorizing the continuation of

closing on those assets. See Docket No. 12. On September 26, 2019, the Court entered its final

order approving these sales. See Docket No. 192. The Debtors concluded the sales of the

pharmacy assets by October 16, 2019. See Docket Nos. 314 and 330.

        24.     On September 27, 2019, the Court authorized the Debtors to conduct GOB sales

through October 31, 2019 in order to monetize the Debtors’ store inventory. See Docket No.

208. The Debtors retained SB360 Capital Partners, LLC to administer the GOB Sales, and by

October 31, 2019, the Debtors concluded their GOB sales, effectively liquidating all of their

non-pharmaceutical inventory.

        25.     Also on September 27, 2019, the Court authorized the Debtors to sell sixty (60)

real properties in which they had operated retail stores, and a distribution center. See Docket

No. 204. By December 2019, sales on all of the Debtors’ real estate properties subject to the

Court’s order had closed.

        26.     Additionally, these Chapter 11 Cases saw two key employee retention programs

(“KERP”) and one key employee incentive program (“KEIP”). See Docket Nos. 328, 711.

Numerous insiders, officers, and employees received generous bonuses in order to incentivize

them to remain working for the Debtors and maintain operational integrity in the liquidation

efforts. The second KERP was specifically tailored to retain employees to assist with the claims

administration process, closing the Debtors’ books and records, and other activities necessary to

complete the winding down of the Debtors’ affairs.

        27.     A company that employed over 6,000 employees as little as one (1) year ago now

currently employs eleven (11) individuals and is planning on only retaining four (4) employees


                                                -8-
             Case 19-11984-CSS             Doc 847     Filed 02/18/20   Page 9 of 29




once the Plan is confirmed. See Disclosure Statement at 8; see also Docket No. 711. The

Debtors’ wind-down process is at a point where more than four (4) employees are simply not

needed, as the only tasks remaining are: reconciling claims, distributing Estate assets to general

unsecured creditors, and the prosecution of Causes of Action against the Debtors’ current and

former officers and directors.

       28.     As to the prosecution of Causes of Action, during the course of these Chapter 11

Cases, only the Committee has been diligently and vigorously investigating the Debtors’

history, the circumstances surrounding its financial deterioration, and various transactions by

and between the Debtors, their insiders and affiliates, and other related third parties. See Docket

Nos. 235, 327, 634, 661. Specifically, the Committee is in the process of reviewing over 30,000

pages of documents, and has interviewed, or is scheduled to examine, several key witnesses,

including Heath Freeman and Mark Renzi, the Debtors’ CRO. This investigation may result in

several Claims and Causes of Action that will generate value for the Debtors’ Estates

(collectively, the “Litigation Claims”).

       29.     The Debtors have not taken any to steps investigate any pre-petition Causes of

Action, and have not established any mechanism (e.g., the appointment of independent

directors) to do so. Nevertheless, the Debtors have filed the Plan proposing to release all Claims

and Causes of Action.

III.   The Debtors’ Proposed Plan of Reorganization and Disclosure Statement.

       30.     The Debtors filed the Original Plan and the Original Disclosure Statement on

January 21, 2020, the Motion on February 7, 2020, and the Plan and Disclosure Statement on

February 14, 2020.      A hearing on the Motion, including the adequacy of the Disclosure

Statement, is currently scheduled for February 25, 2020.

       31.     The Plan is proposed as a plan of liquidation of the Debtors and calls for the

substantive consolidation of the Debtors’ Estates. See Plan, Art. V.D.1 and Art. II. The Plan

and Disclosure Statement are silent as to why it is appropriate to substantively consolidate

General Unsecured Claims into one estate for purposes of distributions. See Plan, Art. II.


                                                 -9-
             Case 19-11984-CSS         Doc 847    Filed 02/18/20     Page 10 of 29




Essentially, the Debtors create a pot plan of any proceeds remaining after satisfaction of

remaining secured and administrative claims. Substantially all assets of the Debtors have been

liquidated, with the exception of any Claims and Causes of Action that may exist against the

Debtors’ current and former directors, officers, and insiders, if such Claims and Causes of

Action are not released by the Plan.

       32.     Article X.F of the Plan, however, contains a deemed release (the “Third-Party

Release”) of numerous non-Debtors’ claims against the Debtors and myriad other non-Debtors,

which include, among others, the Debtors’ current and former officers and directors (the

“Released Parties”). See Plan, Art. I.A.91.
       33.     The Estates and non-Estate parties (i.e., the Releasing Parties) granting the

Releases (defined below) include: (a) the Debtors; (b) the Liquidating Trust and Liquidating

Trustee; (c) the DIP Lenders; (d) the Prepetition Lenders; (e) the Creditors’ Committee; (f) each

Holder of a Claim entitled to vote to accept or reject the Plan that votes to accept or reject

the Plan, or abstains from voting, and does not affirmatively elect to “opt out” of being a

Releasing Party by marking the box on its ballot designated for such purpose; (g) each

Holder of a Claim or Interest that is Unimpaired and presumed to accept the Plan; and (h) with

respect to each of the foregoing Entities described in clauses (a) through (g), such Entities’

current and former affiliates, and such Entities’ and such affiliates’ partners, subsidiaries,

predecessors, current and former directors, managers, officers, equity holders (regardless of

whether such interests are held directly or indirectly), members, officers, principals, employees,

agents, managed accounts or funds, advisors, attorneys, accountants, investment bankers,

consultants, representatives, management companies, fund advisors, and other professionals,

together with their respective successors and assigns, in each case in such capacities. See Plan,

Art. I.A.92 (emphasis added)

       34.     It is clear to the Committee, and will be evident to this Court, that all claims

against the Debtors’ current and former officers and directors must be carved out of the Third-

Party Release. This is crucial because any such Claims and Causes of Action are likely the only


                                              -10-
              Case 19-11984-CSS        Doc 847     Filed 02/18/20      Page 11 of 29




remaining assets of the Estates that may produce value to Holders of General Unsecured

Claims.     Given that the Debtors’ entire enterprise has been liquidated and wound down,

distributions to general unsecured creditors will be the primary, if not exclusive, objective of the

Liquidating Trustee and the post-confirmation Estates.

        35.     Additionally, the Plan includes an exculpation provision (the “Exculpation”)

which further exacerbates the problem by including the Debtors’ current and former officers,

directors and managers, and a sweeping universe of individuals and entities defined only by

categories as “Exculpated Parties” under the Plan. See Plan, Art. X.G; Plan, Art. I.A.45.

        36.     To further pile on to the Debtors’ attempts to insulate the “Released Parties”

from potential causes of action, the Plan also proposes a plan injunction (the “Plan Injunction”),
that broadly enjoins Holders of Claims from pursuing Claims against the Released Parties. See

Plan, Art. X.H.

        37.     As if these initial layers of protection are not already excessive, the Plan also

seeks to assume all indemnification obligations that may exist under contract, the Debtors’

articles of incorporation, or state law, essentially to burden the liquidating estates with covering

the defense costs of putative defendants on any causes of action the Liquidating Trustee may

seek to bring if the Releases are not approved. See Plan, Art. VI.D. This request is unprecedented

and wholly inappropriate in a case where the debtors have substantially wound down and cease

to exist.

        38.     Lastly, the proposed Solicitation Package includes the form ballot (the “Ballot”)

that will be sent to creditors. See Motion, Exhibit B. The Ballot provides that Holders of Claims

are deemed to grant a release without their consent if such creditor either: (i) abstains from

voting on the Plan; (ii) votes to reject the Plan and does not opt out of the Third-Party Releases;

or (iii) is a Holder of a Claim or Interest that is Unimpaired and presumed to accept the Plan.

See Plan, Art. I.A.92.




                                               -11-
             Case 19-11984-CSS         Doc 847      Filed 02/18/20       Page 12 of 29




                                          OBJECTION

       39.      The Debtors’ Disclosure Statement is deficient because it: (i) describes a Plan

that is patently unconfirmable, and for which the solicitation of votes would therefore be a

waste of estate resources; and (ii) does not contain adequate information to enable a

hypothetical holder of a claim to cast an informed vote to accept or reject the Plan, as it does not

reflect the current reality of the Debtors’ expansive liquidation and corporate wind-down.

Additionally, certain of the proposed voting and solicitation procedures (the “Solicitation

Procedures”) are improper and must be revised if the Plan confirmation process is allowed to
move forward.

I.     The Disclosure Statement Cannot be Approved Because the Plan it Describes is
       Patently Unconfirmable.
       40.      A disclosure statement describing a plan that cannot be confirmed must be

denied, regardless of the extent of disclosure it contains. See In re Am. Capital Equip., LLC,

688 F.3d 145, 154 (3d Cir. 2012); see also In re Beyond.com, 289 B.R. 138, 140 (Bankr. N.D.

Cal. 2003) (denying approval of disclosure statement where plan could not be confirmed); In re

Phoenix Petroleum Co., 278 B.R. 385, 394 (Bankr. D. Pa. 2001) (“If the disclosure statement

describes a plan that is so fatally flawed that confirmation is impossible, the court should

exercise its discretion to refuse to consider the adequacy of disclosures.”).

       41.      The purpose behind this rule is common sense: courts will not permit a

bankruptcy estate to incur the costs of soliciting votes for a plan that — even if unanimously

accepted by creditors — could never be confirmed. See, e.g., In re Main Street AC, Inc., 234

B.R. 771, 775 (Bankr. N.D. Cal. 1999); In re Pecht, 57 B.R. 137, 139 (Bankr. E.D. Va. 1986)

(“If, on the face of the plan, the plan could not be confirmed, then the court will not subject the

estate to the expense of soliciting votes and seeking confirmation.”).

       42.      In this instance, the Disclosure Statement cannot be approved because the Plan it

describes is patently unconfirmable. Permitting the Debtors to go forward with the solicitation




                                                -12-
             Case 19-11984-CSS         Doc 847     Filed 02/18/20     Page 13 of 29




process would serve only to waste estate resources. Accordingly, because the Debtors have

proposed a Plan that cannot be confirmed, the Motion should be denied.

   A. The Debtors Should Not be Allowed to Select the Liquidating Trustee in Violation
      of the Bankruptcy Code.
       43.     Perhaps the Plan’s most troubling defect, given the skeletal state of the Debtors’

businesses, is that it permits the Debtors to have control of their post-confirmation Estates by

allowing them to have a say in the appointment of the Liquidating Trustee. As the intended
beneficiaries of the Liquidating Trust, the unsecured creditors, through the Committee, should

have the sole right to select the Liquidating Trustee, not the Debtors.

       44.     It is worth a brief reminder as to who constitutes the “Debtors” at this stage of

these proceedings. First, as of the Petition Date, the Debtors’ Board was comprised of Timothy

A. Barton, Heath B. Freeman, Dana Goldsmith Needleman, Steven B. Rossi, and Thomas E.

Zacharias, some of whom are Alden cronies and could be targets or putative defendants in

Causes of Action the Liquidating Trustee may decide to commence. It is worth repeating that

Alden’s very acquisition of the Debtors was shrouded in suspicion, as it funneled $158 million

from a floundering newspaper business in order to purchase the Debtors’ now worthless stock

(approximately $0.12 per share as of the Petition Date). Many of these individuals are directly

tied to Alden. For example:

      As previously mentioned, Heath Freeman is Alden’s managing partner and Chairman of
       the Debtors’ Board.

      Additionally, upon information and belief, Joseph Anto, Alden’s chief executive officer
       as of the Petition Date, formerly worked for Digital First Media, the company that
       operates Alden’s newspaper business and from which Alden siphoned the funds needed
       to acquire a controlling interest in the Debtors.

      Lastly, Steven B. Rossi is Digital First Media’s former chief executive officer.
       45.     Second, it is projected that the Debtors will have four (4) or fewer employees at

or around the time of Plan confirmation and each of these remaining employees will have

received two separate KERP bonuses from the Debtors’ Board during the pendency of these



                                               -13-
               Case 19-11984-CSS      Doc 847       Filed 02/18/20   Page 14 of 29




cases alone.

       46.      Lastly, the Debtors’ Chief Restructuring Officer’s employment will terminate

upon confirmation of a liquidating plan.

       47.      None of the aforementioned entities or individuals should have a say in choosing

the post-confirmation fiduciary of these Estates.

       48.      Specifically, Art. VIII.D of the Plan improperly mandates that the “Liquidating

Trustee shall be a Person or Entity mutually acceptable to the Debtors and the Creditors’

Committee,” in clear violation of the Bankruptcy Code. Specifically, section 1123(a)(7) of the

Bankruptcy Code states that a plan shall “ contain only provisions that are consistent with the

interests of creditors . . . and with public policy with respect to the manner of selection of any

officer, director, or trustee under the plan and any successor to such officer, director, or

trustee.” 11 U.S.C. § 1123(a)(7) (emphasis added).

       49.      The primary duty of the Liquidating Trustee (other than making distributions

pursuant to the Plan) is to maximize the value of the Liquidating Trust Assets, and particularly

the Causes of Action included therein, for the benefit of Holders of General Unsecured Claims.

The Liquidating Trustee must objectively determine whether Causes of Action should be

pursued against the Debtors’ current and former officers and directors. It does not take an

enormous leap to guess whether a Liquidating Trustee appointed by the Debtors’ Board decides

to pursue any Causes of Action against the Debtors’ Board. Given that potential Causes of

Action may present the only remaining asset of any value, the Debtors’ should not be able to

deprive general unsecured creditors of such value by influencing post-confirmation decision-

making.

       50.      Additionally, creditors commonly select liquidating trustees in chapter 11 cases

in this jurisdiction. See, e.g., In re EBHI Holdings, Inc., No. 09-12099 (MFW), 2010 WL

3493027, at *3 (Bankr. D. Del. Mar. 18, 2010); In re Ampace Corp., 279 B.R. 145, 147 (Bankr.

D. Del. 2002), In re Woodbridge Grp. of Companies, LLC, 592 B.R. 761, 767 (Bankr. D. Del.

2018); In re Insilco Techs., Inc., 480 F.3d 212, 214 (3d Cir. 2007). Time and time again, the


                                               -14-
             Case 19-11984-CSS        Doc 847     Filed 02/18/20     Page 15 of 29




prosecution of causes of action are handed over to a liquidating trustee whose appointment is

selected by the creditors committee. See In re Bridgeport Holdings, Inc., 326 B.R. 312, 325

(Bankr. D. Del. 2005), as amended (Aug. 12, 2005), amended, No. 03-12825(PJW), 2005 WL

1943535 (Bankr. D. Del. Aug. 12, 2005).

       51.    It is worth emphasizing that in these Chapter 11 Cases, the Liquidating Trustee

will be working solely for the benefit of Holders of General Unsecured Claims, and, therefore,

the Committee should be the party that ultimately selects the Liquidating Trustee. Simply put,

the Disclosure Statement does not provide any justification for the Debtors being granted the

right to select the Liquidating Trustee along with the Committee.

       52.    Based on the foregoing, the Committee believes the manner of the Liquidating

Trustee's selection is wholly improper under § 1123(a)(7) of the Bankruptcy Code. Thus, the

Disclosure Statement should not be approved due to the Plan being patently unconfirmable as it

violates § 1129(a)(1) and (a)(2) of the Bankruptcy Code.

       53.    Based on the foregoing, a simple change to the first sentence of Art. VIII.D of

the Plan would resolve the Committee’s objection to the provision:

       The Liquidating Trustee shall be a Person or Entity appointed by the Creditors’
       Committee, which appointment shall be approved by the Bankruptcy Court
       pursuant to the Confirmation Order.
   B. The Releases Contained in the Plan are Not Approvable as a Matter of Law.

       54.    While the Third Circuit has intimated, in dicta, that releases of non-Debtors may

be permissible if there are specific factual findings that they are fair and necessary to the

debtor’s reorganization, see In re Continental Airlines, 203. F.3d 203, 214 (3d Cir. 2000), the

Releases proposed by the Debtors fail to meet this standard. The Releases here are neither fair

nor necessary in the context of these Chapter 11 Cases, given that: (i) the Debtors have sold

substantially all of their assets and the Plan is a liquidating plan for the primary benefit of

Holders of Allowed General Unsecured Claims; and (ii) the Debtors made no effort,

whatsoever, to investigate the existence of any potential Claims and Causes of Action against



                                              -15-
                 Case 19-11984-CSS          Doc 847     Filed 02/18/20     Page 16 of 29




the Released Parties.

       55.         Moreover, many of the proposed non-Debtor Released Parties, such as officers

and directors, have made no contribution, let alone a substantial contribution, to the Debtors’

liquidation process and the remaining assets available for distribution under the Plan. The

Debtors have submitted zero evidence to even portend that any contribution has been made, let

alone any substantial contribution. Of course, it cannot be disputed that these Debtors are fully

liquidated and have not, and are not, reorganizing by any interpretation of the definition.

          56.      Specifically, the Continental court noted that there are three “hallmarks of

permissible non-consensual releases - fairness, necessity to the reorganization, and specific

factual findings to support these conclusions.” Id. at 214. As the Third Circuit recognized,

provisions which amount “to nothing more than a lockstep discharge of non-debtor liability . . .

fall squarely into the section 524(e) prohibition.” Id. at 217.

          57.      Courts consider five factors when determining whether Releases should be

approved, as follows:

      i.        the identity of interest between the debtor and the third party, such that a suit against
                the non-debtor is, in essence, a suit against the debtor or will deplete assets of the
                estate;

     ii.        substantial contribution by the non-debtor of assets to the reorganization;

    iii.        the essential nature of the injunction to the reorganization to the extent that, without
                the injunction, there is little likelihood of success;

     iv.        an agreement by a substantial majority of creditors to support the injunction,
                specifically if the impacted class or classes “overwhelmingly” votes to accept the
                plan; and

     v.         provision in the plan for payment of all or substantially all of the claims of the class
                or classes affected by the injunction.
In re Zenith Elecs Corp., 241 B.R. 92, 110 (Bankr. D. Del. 1999); In re Exide Technologies, 303

B.R. 48, 72 (Bankr. D. Del. 2003); see also In re Saxby’s Coffee Worldwide LLC, 436 B.R. 331,




                                                    -16-
                Case 19-11984-CSS        Doc 847     Filed 02/18/20     Page 17 of 29




336 (Bankr. E.D. Pa. 2010) (quoting In re S. Canaan Cellular Invs., Inc., 427 B.R. 44, 72

(Bankr. E.D. Pa. 2010).

          58.    Here, none of these factors favor permitting the Releases proposed by the

Debtors:

      i.    The identities of potentially Released Parties and the Debtors are easily severable and
            Causes of Action can be brought against the proposed Released Parties without
            depleting assets of the estates absent approval of the Debtors’ attempt to assume any
            and all indemnification obligations. Moreover, substantial D&O Insurance Liability
            Coverage exists to satisfy potential judgments against Released Parties. Therefore, the
            Debtors fail to comply with the first factor;

     ii.    The Plan and Disclosure Statement are silent as to the Released Parties contribution to
            the Debtors’ reorganization efforts. The Debtors have not satisfied, and cannot satisfy,
            this criteria, given they are liquidating their remaining assets through the Plan. To put
            a finer point on it, the Released Parties have not made any contribution to justify
            releasing non-Debtor claims held by creditors or other parties-in-interest. Specifically,
            with regard to the Debtors’ officers and directors, the Debtors have failed to
            demonstrate what, if any, contribution they have provided throughout these Chapter 11
            Cases. It is readily apparent that Debtors want to give their officers and directors the
            gift of a complete release after these individuals failed to contribute any cash or other
            value towards the Plan, which provides Holders of General Unsecured Claims with
            unknown distributions. Thus, the second factor cannot be satisfied;

    iii.    The Debtors have not made a showing that the Releases are essential to their
            reorganization. In fact, the Debtors are not reorganizing, having previously sold
            substantially of their assets pursuant to section 363 of the Bankruptcy Code. Given
            that the Debtors are liquidating their remaining limited assets for the benefit of general
            unsecured creditors through the Plan, it is difficult to see how the Releases are
            necessary or essential to the Debtors’ non-existent reorganization efforts. Therefore
            the third factor is not satisfied;

    iv.     Given that Debtors have not yet solicited the Plan, the fourth factor is not relevant for
            this discussion at this time; and

     v.     As the Plan does not provide for payment of substantially all of the claims affected by
            the Releases (specifically those of the general unsecured creditors), the fifth factor is
            not satisfied.
          59.    In short, the Releases provided under the Plan are impermissible and should be

removed from the Plan prior to wasting the Estates’ resources in the solicitation process.

Removal now will also save substantial Estate resources that will be incurred in litigating these


                                                 -17-
             Case 19-11984-CSS         Doc 847     Filed 02/18/20      Page 18 of 29




Releases at the Plan’s confirmation hearing.

   C. The Non-Consensual Third-Party Releases Should by Stricken from the Plan.

       60.     Additionally, courts should not grant a third-party release of a non-debtor if it is

not a consensual release. See In re Washington Mutual, Inc., 442 B.R. 314, 352 (Bankr. D. Del.

2011) (citing In re Coram Healthcare Corp., 315 B.R. 321, 335 (Bankr. D. Del. 2004)) (holding

that the “Trustee (and the Court) do not have the power to grant a release of the Noteholders on

behalf of third parties.”)). Rather, third-party releases must be based on consent of the releasing

party, be it by contract or voting in favor of the plan. Washington Mut., 442 B.R. at 352; Zenith
Elecs., 241 B.R. at 111. The Debtors’ have failed to demonstrate that the Holders of Claims that

abstain from voting on the Plan, or that vote to reject the Plan and do not opt out of the Third-

Party Releases, or those deemed to have rejected the Plan but fail to opt out of the Third-Party

Releases, consented to the Third-Party Release. Therefore, the Third-Party Releases should be

stricken from the Plan.

       61.     Even when the Court finds that the hallmarks to permit non-consensual third

party releases are present, the Court may nevertheless strike non-consensual third party releases

from a plan absent extraordinary circumstances. See, e.g., In re Genesis Health Ventures, Inc.,

266 B.R. 591, 608 (Bankr. D. Del. 2001); In re Aegean Marine Petroleum Network, Inc. 599

B.R. 717, 726-27 (Bankr. S.D.N.Y. 2019) (“[T]hird-party releases are not a merit badge that

somebody gets in return for making a positive contribution to restructuring. They are not a

participation trophy, and they are not a gold star for doing a good job.”).

       62.     Two factors in particular are given the most scrutiny by this Court and other

courts in this Circuit: substantial contribution by the released party that will provide a direct

benefit to the objecting party, and necessity of the releases to a successful reorganization. See,

e.g., In re Millennium Lab Holdings II, LLC, et al. 945 F.3d 126 (3d Cir. 2019) (granting

releases because without them “liquidation, not reorganization” would have been the only

option); In re 710 Long Ridge Rd. Operating Co., II, LLC, No. 13-13653 (DHS), 2014 WL

886433, at *14 (Bankr. D.N.J. Mar. 5, 2014). However, the Debtors have failed to demonstrate


                                               -18-
               Case 19-11984-CSS        Doc 847     Filed 02/18/20     Page 19 of 29




any reasoning for granting their current and former officers and directors the benefits of the

Third-Party Releases, let alone justify any sort of substantial contribution by such current and

former officers and directors.

         63.    Moreover, the Debtors’ Plan and Disclosure Statement fail to expound on the

necessity of granting the Third-Party Releases in these chapter 11 liquidation proceedings. This

does not come as a surprise, given that there is seldom an explanation for granting third-party

releases when a debtor is not reorganizing. See In re Berwick Black Cattle Co., 394 B.R. 448,

461 (Bankr. C.D. Ill. 2008) (“The rationale for granting third-party releases is far less

compelling, if it exists at all, in a liquidation than in a reorganization.”). As such, the Debtors

cannot extend the Third-Party Releases to non-consenting third parties, especially when the

Debtors’ officers and directors unjustifiably benefit from such releases in light of the existence

of Causes of Action or Litigation Claims.

   D. The Exculpation Provision in the Plan Exceeds the Scope of 11 U.S.C. § 1125(e).

         64.    The “fiduciary standard” underlying exculpation clauses “applies only to estate

fiduciaries” and, therefore, “must be limited to the fiduciaries who have served during the

chapter 11 proceeding: estate professionals, the Committees and their members, and the

Debtors’ directors and officers.” Washington Mut., 442 B.R. at 350-51 (citing In re PWS

Holding Corp., 228 F.3d 224, 246 (3d Cir. 2000)); see also In re Tribune Co., 464 B.R. 126,

189 (Bankr. D. Del. 2011) (excluding non-fiduciaries from the exculpation provision of the

plan).
         65.    Section 1125(e) of the Bankruptcy Code provides as follows:

         A person that solicits acceptance or rejection of a plan, in good faith and in
         compliance with the applicable provisions of this title, or that participates, in
         good faith and in compliance with the applicable provisions of this title, in the
         offer, issuance, sale, or purchase of a security, offered or sold under the plan, of
         the debtor, of an affiliate participating in a joint plan with the debtor, or of a
         newly organized successor to the debtor under the plan, is not liable, on account
         of such solicitation or participation, for violation of any applicable law, rule, or
         regulation governing solicitation of acceptance or rejection of a plan or the offer,
         issuance, sale, or purchase of securities.



                                                -19-
             Case 19-11984-CSS           Doc 847   Filed 02/18/20     Page 20 of 29




See 11 U.S.C. § 1125(e).

       66.     As drafted, the Plan’s Exculpation provision could exceed the parameters of

section 1125(e) of the Bankruptcy Code because it may potentially include parties other than the

estate fiduciaries, including the litany of unidentified parties in subsection (e) of the definition

of Exculpated Parties. Therefore, the Plan is patently unconformable unless the exculpation

provision is revised to conform to the parameters of section 1125(e) of the Bankruptcy Code.

   E. The Plan’s Indemnification Obligations Imposes Undue Burden and Risk on the
      Liquidating Trust.
       67.     Currently, Art. VI.D of the Plan dictates that the Debtors’ Estates, and ultimately,

the Liquidating Trust, shall bear the risk of any of the Debtors’ indemnification obligations,

regardless of the available coverage under the D&O Liability Insurance Policies. There is no

basis in law or fact for a liquidating debtors’ estate to assume any such obligations and burdens.

The primary purpose of the estates is to make distributions, not to incur obligations.

       68.     The deletion of Art VI.D and the inclusion of the following provision in the Plan,

along with corresponding disclosure in the Disclosure Statement, would resolve the

Committee’s concerns with respect to the unnecessary burden imposed on the Debtors’ Estates

and Liquidating Trust:

       All indemnification provisions existing as of the Petition Date (whether in the by-
       laws, certificate of incorporation, board resolutions, contracts, or otherwise) shall
       be extinguished and discharged pursuant to the Plan except to the extent necessary
       to preserve coverage under the D&O Liability Insurance Policies for the current
       and former directors, managers, and officers of the Debtors.

   F. The Substantive Consolidation of General Unsecured Claims into One Estate for
      Purposes of Distributions is Inappropriate.
       69.     The Plan effectively provides for substantive consolidation for purposes of

distributions to Holders of Claims. The Plan does not take into account the separate pool of

assets and liabilities of each Debtor.

       70.     The doctrine of substantive consolidation refers to the power of a court to



                                               -20-
             Case 19-11984-CSS          Doc 847      Filed 02/18/20     Page 21 of 29




consolidate the assets and liabilities of separate but related debtors into a single virtual entity.

See 2 Collier on Bankruptcy ¶ 105.09[3] (16th Ed. 2009) (“substantive consolidation results in

the combination of the assets of [multiple] debtors into a single pool from which the claims of

creditors of both debtors are satisfied ratably”).

       71.     Substantive consolidation is appropriate only in rare circumstances, because the

doctrine carries the potential to impose harsh inequities on creditors holding claims against a

debtor with a comparatively higher ratio of assets to liabilities than its affiliated entities. See In

re Owens Corning, 419 F.3d 195, 205 (3d Cir. 2005) (“consolidation restructures (and thus

revalues) rights of creditors and for certain creditors this may result in significantly less

recovery”). It is appropriate in the limited circumstance where its application is the only

equitable way to administer the Debtors’ estates.

       72.     As the Court noted, “[t]he Owens Corning court announced a hard and fast rule

that substantive consolidation was never allowed where creditors were aware of and relied on

the debtors' corporate separateness.” In re HH Liquidation, LLC, 590 B.R. 211, 257 (Bankr. D.

Del. 2018) (citing Owens Corning, 419 F.3d at 212). It is a fundamental ground rule that courts

must limit the “the cross-creep of liability by respective entity separateness because the general

expectation of state law and of the Bankruptcy Code, and thus of commercial markets, is that

courts respect entity separateness absent compelling circumstances.”             Id. (citing Owens

Corning, 419 F.3d at 211). The HH Liquidation Court further explained that “substantive

consolidation is available when, prepetition, the debtors disregarded separateness so

significantly that their creditors relied on the breakdown of entity borders and treated them as

one legal entity.” Id. at 258 (citing Owens Corning, 419 F.3d at 211).

       73.     The proponent of substantive consolidation has the burden of showing one of two

rationales for consolidation. Id. at 258. Namely, the proponent must prove: (a) that the parties’

prepetition dealings reveal “corporate disregard creating contractual expectations of creditors

that they were dealing with debtors as one indistinguishable entity”; and/or (b) [p]roponents

who are creditors must also show that, in their prepetition course of dealing, they actually and


                                                -21-
             Case 19-11984-CSS         Doc 847     Filed 02/18/20      Page 22 of 29




reasonably relied on debtors' supposed unity.” Owens Corning, 419 F.3d at 212 (citations

omitted). “Creditor opponents of consolidation can nonetheless defeat a prima facie showing

under the first rationale if they can prove they are adversely affected and actually relied on

debtors' separate existence.” Id. Substantive consolidation is also available “when postpetition

[the debtors’] assets and liabilities are so scrambled that separating them is prohibitive and hurts

all creditors.” HH Liquidation, 590 B.R. at 258 (citing Owens Corning, 419 F.3d at 211).

Finally, the Third Circuit Court of Appeals and Delaware bankruptcy courts instruct "that

substantive consolidation is ‘extreme’ and ‘imprecise,’ and that this ‘rough justice remedy

should be rare’ and ‘one of last resort after considering and rejecting other remedies.’" Id.

(citing Owens Corning, 419 F.3d at 211).

       74.     Applying this standard here, it is clear that the extreme and imprecise “rough

justice remedy” of substantive consolidation is not warranted because: (i) it appears that the

Debtors operated as separate and distinct entities and their creditors did not treat them as one

legal entity; and (ii) there is no evidence that the Debtors’ affairs are scrambled in such a way

that separating them is prohibitive and harmful to creditors. Indeed, neither the Plan nor the

Disclosure Statement provides any explanation for the contemplated substantive consolidation

of the Debtors’ assets for the purpose of funding of the Liquidating Trust and the distributions

to Holders of General Unsecured Claims. Thus, at a minimum, the Disclosure Statement should

include the Debtors’ basis for the proposed funding and distribution scheme.

       75.     Given the Debtors’ Plan seeks the substantive consolidation of the Debtors’

estates without any factual basis or legal justification, the Disclosure Statement cannot be

approved because it describes a patently unconfirmable Plan.

   G. Other Objectionable Plan Provisions.

       76.     The following Plan provisions must be modified before any potential Plan

confirmation process is allowed to proceed:

      Article IX.G of the Plan improperly provides that: “[a]ny Claims held by Entities from
       which property is recoverable under sections 542, 543, 550, or 553 of the Bankruptcy


                                               -22-
                Case 19-11984-CSS        Doc 847     Filed 02/18/20    Page 23 of 29




          Code or that is a transferee of a transfer avoidable under sections 522(f), 522(h), 544,
          545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed Disallowed
          pursuant to section 502(d) of the Bankruptcy Code, and Holders of such Claims may not
          receive any distributions on account of such Claims until such time as such Causes of
          Action against that Entity have been settled or a Bankruptcy Court order with respect
          thereto has been entered and all sums due, if any, to the Debtors by that Entity have been
          turned over or paid to the Debtors or the Liquidating Trustee, as applicable.” This
          provision is unduly prejudicial, overreaching, and unfair to Holders of General
          Unsecured Claims. The Plan cannot grant the Debtors greater rights than section 502(d)
          of the Bankruptcy Code provides. Claims should not be deemed disallowed pursuant to
          section 502(d) of the Bankruptcy Code unless and until a Final Order is entered by the
          Bankruptcy Court disallowing such claims. If an adversary proceeding is commenced
          seeking to avoid a transfer to a claimant, the adversary proceeding may include an
          objection to that claimant’s claim under section 502(d) of the Bankruptcy Code.

         Article VII.H of the Plan should be clarified to provide that setoff and recoupment should
          be treated in the same fashion and that the filing of a timely proof of claim should be
          sufficient to assert both a setoff and/or recoupment right.

         Article XII of the Plan concerns the “Modification, Revocation, or Withdrawal of the
          Plan” and should provide for Committee consultation rights to those matters concerning
          the treatment provided on account of Holders of General Unsecured Claims.

         Article XIV.I of the Plan concerns the “Nonseverability of Plan Provisions.” The
          Committee should be provided unconditional consultation rights in connection with this
          provision.

II.       The Court Should Not Approve the Debtors’ Proposed Solicitation Procedures and
          Form of Ballot Because the “Opt Out” Provision Improperly Imposes Deemed
          Consent to the Third-Party Releases.
          77.    The Debtors’ proposed procedures for the solicitation and tabulation of votes to

accept or reject the Plan (the “Solicitation Procedures”) and the form of Ballot should require

that creditors and other parties-in-interest specifically “opt in” to the Third-Party Releases set

forth in the Plan to ensure that the Third-Party Release is consensual, especially for those

creditors and other parties-in-interest that reject the Plan or otherwise abstain from voting on the

same, or are deemed to reject the Combined Plan and Disclosure Statement (such as interest

Holders).

          78.    As a general rule, third-party releases of non-debtors may be allowed only if they

are consensual. See Washington Mut., 442 B.R. at 352 (citing, inter alia, Coram, 315 B.R. at



                                                 -23-
               Case 19-11984-CSS       Doc 847     Filed 02/18/20     Page 24 of 29




335 (holding that the “Trustee (and the Court) do not have the power to grant a release of the

Noteholders on behalf of third parties,” and that such release must be based on consent of the

releasing party)); Exide, 303 B.R. at 74 (approving releases which were binding only on those

creditors and equity holders who accepted the terms of the plan;) Zenith., 241 B.R. at 111

(release provision had to be modified to permit third parties’ release of non-debtors only for

those creditors who voted in favor of the plan).

       79.      In the Washington Mut. chapter 11 proceedings, the Court ruled that an “opt out”

mechanism, similar to the one presently proposed by the Debtors, was not consensual and was

not acceptable:

       However, the Court concludes that the opt out mechanism is not sufficient to
       support the third party releases anyway, particularly with respect to parties who
       do not return a ballot (or are not entitled to vote in the first place). Failing to
       return a ballot is not a sufficient manifestation of consent to a third party
       release. Zenith, 241 B.R. at 111 (finding that a release provision had to be
       modified to permit third parties' release of non-debtors only for those creditors
       who voted in favor of the Plan). Therefore, the Court concludes that any third
       party release is effective only with respect to those who affirmatively consent to it
       by voting in favor of the Plan and not opting out of the third party releases.

Washington Mut., 442 B.R. at 355 (emphasis added).
       80.      Additionally, courts in this District have rejected third-party release provisions

that applied to “each entity that held, holds, or may hold a Claim or Interest (as applicable law

allows) . . . of any and all claims existing as of the Plan's Effective Date” without regard to how

a creditor voted. See Spansion, 426 B.R. at 143 (holding that non-consensual releases did not

satisfy the requirements of Gillman v. Cont'l Airlines (In re Cont'l Airlines), 203 F.3d 203 (3d

Cir. 2000)).

       81.      The Motion’s Solicitation Procedures and the proposed form of Ballot envisioned

by the Plan should not be approved because they provide that creditors who fail to vote on the

Plan, those who reject Plan and fail to “opt out” of the Third-Party Releases, and those who are

deemed to reject the Plan, are deemed to accept the Third-Party Releases or Plan Injunction and

are Releasing Parties. See Motion, Exhibits B and C; see also Plan, Art. X.


                                               -24-
              Case 19-11984-CSS         Doc 847      Filed 02/18/20      Page 25 of 29




       82.     It is abundantly clear that “[f]ailing to return a ballot is not a sufficient

manifestation of consent to a third party release.” See Washington Mut., 442 B.R. at 355.

Accordingly, the Debtors’ Solicitation Procedures and proposed form of Ballot should be

amended to require creditors and parties-in-interest to specifically “opt in” to the Third-Party

Releases, not “opt out.”

III.   The Disclosure Statement Cannot be Approved Because it Does Not Contain
       Adequate Information For a Hypothetical Creditor to Cast an Informed Vote.
       83.     A chapter 11 debtor may only solicit votes to accept or reject a chapter 11 plan of

reorganization once the court has approved the debtor’s written disclosure statement for that

plan as containing “adequate information.” 11 U.S.C. § 1125(b). Section 1125(a) of the

Bankruptcy Code defines “adequate information” as follows:

       information of a kind, and in sufficient detail, as far as is reasonably practicable in
       light of the nature and history of the debtor and the condition of the debtor’s
       books and records, including a discussion of the potential material Federal tax
       consequences of the plan to . . . a hypothetical investor typical of the holders of
       claims or interests in the case, that would enable such a hypothetical investor of
       the relevant class to make an informed judgment about the plan[.]

11 U.S.C. § 1125(a).

       84.     The Third Circuit has emphasized the importance of adequate disclosure, stating

that, given the reliance creditors and bankruptcy courts place on disclosure statements, “we

cannot overemphasize the debtor’s obligation to provide sufficient data to satisfy the Code

standard of adequate information.” In re Oneida Motor Freight, Inc., 848 F.2d 414, 417 (3d

Cir. 1988).

       85.     Although courts assess adequacy on a case-by-case basis, a disclosure statement

must contain “simple and clear language delineating the consequences of the proposed plan on

[creditors’] claims and the possible . . . alternatives so that [creditors] can intelligently accept or

reject the Plan.” In re Copy Crafters Quickprint, Inc., 92 B.R. 973, 981 (Bankr. N.D.N.Y.

1988). In essence, a disclosure statement “must clearly and succinctly inform the average



                                                 -25-
               Case 19-11984-CSS        Doc 847      Filed 02/18/20     Page 26 of 29




unsecured creditor what it is going to get, when it is going to get it, and what contingencies

there are to getting its distribution.” In re Ferretti, 128 B.R. 16, 19 (Bankr. D.N.H. 1991).

       86.      Courts have identified numerous categories of information that should be

included in a disclosure statement to satisfy section 1125(a). See, e.g., In re U.S. Brass Corp.,

194 B.R. 420, 424 (Bankr. E.D. Tex. 1996); In re Ferretti, 128 B.R. 16, 18-19 (Bankr. D.N.H.

1991); In re Cardinal Congregate I, 121 B.R. 760, 765 (Bankr. S.D. Ohio 1990); In re

Metrocraft Publ’g Servs., Inc., 39 B.R. 567, 568 (Bankr. N.D. Ga. 1984). Courts’ various

formulations for assessing adequacy can be distilled into several broad groups:
       (i)     historical information about the debtor and its businesses,

       (ii)     an explanation of the debtor’s pre- and post-petition restructuring efforts
                and the causes of its bankruptcy filing,

       (iii)    details of the nature and value of a debtor’s assets,

       (iv)     a description of the proposed plan of reorganization, including financial
                information regarding claims and expenses, means of implementation, and
                a liquidation analysis demonstrating what creditors would receive in a
                chapter 7 case, and

       (v)      future business projections.
       87.      The information presented in a disclosure statement should not be interpretive,

speculative, or opinion, but instead must be “uncontested, concrete facts” from which voting

claimants can make their own informed decisions how to vote. See Zenith Elecs., 241 B.R. at

99-100; see also In re Unichem Corp., 72 B.R. 95 (Bankr. N.D. Ill. 1987); In re Ligon, 50 B.R.

127 (Bankr. M.D. Tenn. 1985); In re Egan, 33 B.R. 672 (Bankr. N.D. Ill. 1983); In re Civitella,

15 B.R. 206 (Bankr. E.D. Pa. 1981).

       88.      The Committee believes that additional disclosures addressing each of the

following matters are required in order for the Debtors to satisfy their burden of providing

unsecured creditors with adequate information regarding the Plan:

      The Disclosure Statement should provide a meaningful description of the distributions to
       general unsecured creditors;



                                                 -26-
             Case 19-11984-CSS         Doc 847     Filed 02/18/20     Page 27 of 29




      The Disclosure Statement should provide a meaningful description of the steps
       undertaken by the Committee to investigate prepetition transactions and other prepetition
       actions of insiders and related parties. Specifically, the Disclosure Statement should
       provide that on various dates, the Committee sought 2004 examinations and document
       productions from the Debtors, Alden, Heath Freeman, Mark Renzi, Timothy A. Barton,
       Dana Goldsmith Needleman, Steven B. Rossi, Joseph Anto, Ronald Kay, Lilia Lauren,
       Jimmie “Trey” Hensley, and Debbie Horn; that the Committee and these various parties
       thereafter entered into agreed scheduling orders governing the timing of discovery; that
       these parties have produced approximately 30,000 pages of documents to date which are
       being reviewed and analyzed by the Committee; that the parties continue to produce
       documents relevant to the Committee’s investigation; that the Committee has identified
       witnesses it wishes to interview and that the Committee is in the process of scheduling
       interviews and interviewing witnesses and evaluating the viability of any potential claims
       against the Debtors, insiders or other related third parties – but that this process is
       ongoing and is not complete;

      The Disclosure Statement should provide additional information about the Claims being
       Released, that the Plan grants releases to insiders of the Debtors as that term is defined in
       section 101(31) of the Bankruptcy Code, and the effect of such Releases on creditors;

      The Disclosure Statement fails to provide wind-down projections;

      The Disclosure Statement does not adequately describe the preservation of the Debtors’
       books and records, electronically stored information, and other items of evidence that are
       potentially relevant to the Committee’s investigation and any Causes of Action;

      The Disclosure Statement does not include any discussion about why the Released Parties
       or Exculpated Parties are entitled to be released or exculpated or the consideration they
       are providing in return for same;

      The Disclosure Statement does not include an adequate discussion of the amount and/or
       value of tax attributes (including net operating losses) that the Debtors expect they will be
       able to carry forward post-confirmation; and

      There is no discussion in the Disclosure Statement of any potential claims that would
       trigger coverage under the Debtors’ D&O Insurance Liability Policies, such as the
       Litigation Claims.

                         COMMITTEE SOLICITATION LETTER

       89.    In the event the Court approves the adequacy of the Disclosure Statement, the

Committee respectfully requests that the Court (a) approve a letter from the Committee,

substantially in the form annexed hereto as Exhibit A, advising Holders of General Unsecured

Claims that the Committee opposes confirmation of the Plan and recommends creditors vote to



                                               -27-
             Case 19-11984-CSS         Doc 847     Filed 02/18/20     Page 28 of 29




reject the Plan and opt-out of the Third-Party Releases, and (b) direct the Debtors to include the

Committee solicitation letter in their Solicitation Package. Consistent with the decision in

Century Glove, Inc. v. First American Bank of New York, 860 F.2d 94 (3d Cir. 1988), the

Committee submits that it is appropriate to include the letter as part of the Solicitation Package.

       90.     The Committee requests that the Court approve the Committee solicitation letter

and direct the Debtors to include it in the Solicitation Package directly behind the Debtors’

solicitation letter and in a different (yet legible) color paper so the Committee’s letter is

conspicuous and not relegated to the last document in the Debtors’ Solicitation Package.

                                 RESERVATION OF RIGHTS

       91.     To the extent any objection, in whole or in part, contained herein is deemed to be

an objection to confirmation of the Plan rather than, or in addition to, an objection to the

adequacy of the Disclosure Statement, the Committee reserves its right to assert such objection,

as well as any other objections, to confirmation of the Plan. Furthermore, to the extent the

Committee, any Committee member, or unsecured creditors generally are impacted in any way

by the contents of any supplements or amendments to the Disclosure Statement or the Plan that

may be filed after any Disclosure Statement or Plan confirmation objection deadline, the

Committee reserves its right to object thereto. The Committee reserves the right to raise further

and other objections to the Disclosure Statement prior to or at the hearing thereon.

                                         CONCLUSION
       92.     For the foregoing reasons, the Committee submits that the Plan proposed by the

Debtors is patently unconfirmable, rendering the Disclosure Statement describing the Plan

moot. Accordingly, the Disclosure Statement should not be approved. Further, the Disclosure

Statement does not contain adequate information as required by section 1125(a) of the

Bankruptcy Code and therefore does not permit creditors to make an informed judgment in

voting on the Plan. Based on the foregoing, the Committee respectfully requests that an order

be entered (i) denying the Motion, and (ii) granting the Committee such further relief as the

Court deems just and proper.


                                               -28-
             Case 19-11984-CSS   Doc 847     Filed 02/18/20    Page 29 of 29




Dated: February 18, 2020
                                     Respectfully submitted,

                                     /s/ Ericka F. Johnson _______________________
                                     WOMBLE BOND DICKINSON (US) LLP
                                     Matthew P. Ward, Esq. (DE Bar No. 4471)
                                     Ericka F. Johnson, Esq. (DE Bar No. 5024)
                                     1313 North Market Street, Suite 1200
                                     Wilmington, DE 19801
                                     Telephone: (302) 252-4320
                                     Facsimile: (302) 252-4330
                                     E-mail: matthew.ward@wbd-us.com
                                     E-mail: ericka.johnson@wbd-us.com

                                     -and-

                                     LOWENSTEIN SANDLER LLP
                                     Jeffrey L. Cohen, Esq. (admitted pro hac vice)
                                     Lindsay Sklar, Esq. (admitted pro hac vice)
                                     1251 Avenue of the Americas
                                     New York, New York
                                     Telephone: (212) 262-6700
                                     Email: jcohen@lowenstein.com
                                             lsklar@lowenstein.com
                                     -and-
                                     Michael Kaplan, Esq. (admitted pro hac vice)
                                     Nicole Fulfree, Esq. (admitted pro hac vice)
                                     Colleen Maker, Esq. (admitted pro hac vice)
                                     One Lowenstein Drive
                                     Roseland, New Jersey
                                     Telephone: (973) 597-2502
                                     Email: mkaplan@lowenstein.com
                                            nfulfree@lowenstein.com
                                            cmaker@lowenstein.com

                                     Counsel for the Official Committee Unsecured
                                     Creditors




                                       -29-
WBD (US) 48653258v3
